United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Columbia, SC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-2306
Issued: May 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2008 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ decision dated August 17, 2007 denying her entitlement to
continuation of pay and a decision dated August 1, 2008 denying her request for an oral hearing
as untimely filed. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUES
The issues are: (1) whether appellant’s claim for continuation of pay was timely and
(2) whether the Office properly denied appellant’s request for an oral hearing as untimely filed.
FACTUAL HISTORY
On June 19, 2007 appellant, then a 58-year-old dental hygienist, filed a traumatic injury
claim and claim for continuation of pay, Form CA-1, alleging that on April 24, 2007 she
sustained an instrument stick to her right index finger after cleaning up instruments following

treatment of a human immunodeficiency virus (HIV) positive patient. Appellant indicated that
the date of the notice was June 19, 2007 which was also the date that appellant signed the form.
Appellant’s supervisor reported having notice of the injury on June 19, 2007, the date that he
signed the form. The employing establishment advised that the injury was not reported on a
Form CA-1 within 30 days. Appellant stopped work on April 25, 2007 and returned to work on
April 30, 2007.
Appellant submitted several treatment reports from Billy Joe Hansford, a physician’s
assistant, and Dr. Anne Ruderman, a Board-certified internist. In an April 26, 2007 report,
Dr. Ruderman advised that appellant would be unable to work from April 25 to 30, 2007, due to
the side effect of medications used to treat the instrument stick injury.
After the Office requested additional information, appellant and the employing
establishment provided further evidence, including another Form CA-1 received by the Office on
July 23, 2007. On this form, appellant reported the date of injury and the date of the notice as
April 24, 2007. However, she signed the form on June 19, 2007. The employing establishment
also indicated that it received notice on April 24, 2007 but appellant’s supervisor signed the form
on June 19, 2007. In the receipt of notice section of the form, appellant’s supervisor signed the
form on July 17, 2007. A witness statement on the form was dated July 2, 2007 and indicated
that appellant notified her on the date of injury of the instrument stick incident.
In a statement dated July 17, 2007, appellant noted that she had reported her injury to her
supervisor who was new and did not know of the Office’s filing policies and procedures. She
was also not aware of the filing requirements.
On August 1, 2007 the Office accepted appellant’s claim for an open wound of the right
finger without complications.
By decision dated August 17, 2007, the Office denied appellant’s claim for continuation
of pay finding that she did not file her claim within 30 days of April 24, 2007, the date of her
injury. The Office further advised appellant that its decision concerned entitlement to
continuation of pay only and did not affect her entitlement to other compensation benefits,
including her possible entitlement to wage-loss compensation.
In a May 21, 2008 letter, addressed to the Office’s Branch of Hearings and Review,
appellant noted that she had verbally informed her supervisor of her injury. She indicated that
she and her supervisor were not aware of the written notice requirement. The Office treated this
letter as a request for an oral hearing.
By decision dated August 1, 2008, the Office denied appellant’s request for an oral
hearing finding that she did not file her request within 30 days. It also exercised its discretion
and determined that appellant’s case could be equally well addressed by requesting
reconsideration and submitting evidence not previously considered.

2

LEGAL PRECEDENT -- ISSUE 1
Section 81181 of the Federal Employees’ Compensation Act2 provides for payment of
continuation of pay, not to exceed 45 days, to an employee “who has filed a claim for a period of
wage loss due to traumatic injury with his immediate supervisor on a form approved by the
Secretary of Labor within the time specified in section 8122(a)(2) of this title.” Section
8122(a)(2) provides that written notice of injury must be given as specified in section 8119.3
The latter section provides in part that notice of injury shall be given in writing within 30 days
after the injury.4
Section 10.205 of the Office’s regulations provide in pertinent part that to be eligible for
continuation of pay, a person must: (1) have a traumatic injury which is job related and the
cause of the disability, and/or the cause of lost time due to the need for medical examination and
treatment; (2) file Form CA-1 within 30 days of the date of the injury; and (3) begin losing time
from work due to the traumatic injury within 45 days of the injury.5
ANALYSIS -- ISSUE 1
The record reflects that the earliest written claim filed by appellant is the Form CA-1,
dated June 19, 2007. As appellant filed her claim more than 30 days after her April 24, 2007
injury, she is barred from receiving continuation of pay.6 Although appellant submitted another
Form CA-1, received by the Office on July 23, 2007, this form is insufficient to establish that a
timely Form CA-1 was filed. Appellant again reported the date of injury as April 24, 2007 and
the employing establishment also indicated that it received notice on April 24, 2007. However,
appellant signed this form on June 19, 2007 as did her supervisor. In another section of the form,
regarding receipt of the notice, appellant’s supervisor signed the form on July 17, 2007. The
supervisor did not indicate that he received written notice before June 19, 2007. This form
supports that appellant’s supervisor was aware of the injury on April 24, 2007; however, it does
not establish that an actual Form CA-1, or any other written claim for continuation of pay, was
filed within 30 days of April 24, 2007. The fact that appellant’s immediate supervisor had actual
knowledge of the injury does not waive appellant’s requirement under 5 U.S.C. § 8118 to
provide written notice of the claim.7 There is no evidence that a CA-1 form was filed within 30
days of April 24, 2007.

1

5 U.S.C. § 8118.

2

Id. at §§ 8101-8193.

3

Id. at § 8122(a)(2).

4

Id. at § 8119. See Gwen Cohen-Wise, 54 ECAB 732 (2003).

5

20 C.F.R. § 10.205(a).

6

Teresa Samilton, 40 ECAB 955 (1989).

See Robert E. Kimzey, 40 ECAB 762 (1989); see also Russell P. Chambers, 32 ECAB 550 (1981) (where the
Board held that oral notice is insufficient to satisfy the requirements of the law).
7

3

Appellant contends that she failed to file the claim form within the 30-day time limit
because she was unaware of the form and filing requirement. However, the fact that appellant
may have been unaware of the applicable time limitation is not sufficient to toll the running of
the 30-day filing requirement. There is no provision under the Act for excusing an employee’s
failure to file a claim for continuation of pay within 30 days of the date of injury.8 With respect
to appellant’s contention on appeal that she was too sick to file a claim within the 30-day
requirement, the Board has held that section 8122(d)(3)9 of the Act, which allows the Office to
excuse failure to comply with the time limitation provision for filing a claim for compensation
because of “exceptional circumstances,” is not applicable to section 8118(a), which sets forth the
filing requirements for continuation of pay.10 Appellant also contends that she was prejudiced
because her supervisor failed to advise her of the appropriate procedure and deadline to file a
claim. However, as noted, the fact that appellant’s immediate supervisor had actual knowledge
of the injury does not waive appellant’s requirement under 5 U.S.C. § 8118 to provide written
notice of the claim. The Board has held that the responsibility for filing a claim rests with the
injured employee.11
Consequently, appellant is barred from receiving continuation of pay because she failed
to file a written claim within the time specified in the Act. This decision only affects appellant’s
entitlement to continuation of pay and does not affect her possible entitlement to other benefits
under the Act for her accepted injury.
LEGAL PRECEDENT -- ISSUE 2
Section 8124(b)(1) of the Act provides that a claimant not satisfied with a decision of the
Office is entitled to a hearing before an Office hearing representative when the request is made
within 30 days after issuance of the Office’s decision.12 Under the implementing regulations, a
claimant who has received a final adverse decision by the Office is entitled to a hearing by
writing to the address specified in the decision within 30 days (as determined by postmark or
other carrier’s date marking) of the date of the decision for which a hearing is sought.13 If the
request is not made within 30 days or if it is made after a reconsideration request, a claimant is
not entitled to a hearing or a review of the written record as a matter of right.14

8

Robert E. Kimzey, supra note 7.

9

5 U.S.C. § 8122(d)(3).

See William E. Ostertag, 33 ECAB 1925 (1982) (where the Board held that appellant’s claim did not qualify as
an “exceptional circumstance” as it would be inconsistent with the legislative intent of sections 8118(a),
8122(a)(2) and 8122(d)(3) of the Act).
10

11

See supra note 7.

12

5 U.S.C. § 8124(b)(1).

13

20 C.F.R. § 10.616(a); 5 U.S.C. § 8124(b)(1).

14

Teresa Valle, 57 ECAB 542 (2006).

4

The Board has held that the Office, in its broad discretionary authority in the
administration of the Act, has the power to hold hearings in certain circumstances where no legal
provision was made for such hearings and that the Office must exercise this discretionary
authority in deciding whether to grant a hearing. The Office’s procedures, which require the
Office to exercise its discretion to grant or deny a hearing when the request is untimely or made
after reconsideration, are a proper interpretation of Board precedent.15
ANALYSIS -- ISSUE 2
The Office denied appellant’s claim on August 17, 2007. Appellant’s request for an oral
hearing was dated May 21, 2008 and postmarked on July 2, 2008. Because the hearing request
was made more than 30 days after the August 17, 2007 decision, the Board finds that the Office
properly denied appellant’s request for a hearing as untimely filed. Appellant is not entitled to a
hearing as a matter of right. The Board has held that section 8124(b)(1) is unequivocal in setting
forth the time limitation in requests for hearing.16
The Office exercised its discretionary authority under section 8124 in considering
whether to grant a hearing. It found that appellant’s request could be equally well addressed
through a request for reconsideration under section 8128 and the submission of new evidence.
The Board has held that it is an appropriate exercise of discretion for the Office to apprise
appellant of the right to further proceedings under the reconsideration provisions of section
8128.17 The Board finds that the Office properly exercised its discretion in denying appellant’s
request for an oral hearing.
CONCLUSION
The Board finds that the Office properly denied appellant’s claim for continuation of pay
as untimely. The Board further finds that the Office properly denied appellant’s request for an
oral hearing as untimely filed.

15

D.E., 59 ECAB ___ (Docket No. 07-2334, issued April 11, 2008).

16

Ella M. Garner, 36 ECAB 238 (1984); Charles E. Varrick, 33 ECAB 1746 (1982).

17

See Andre Thyratron, 54 ECAB 257 (2002).

5

ORDER
IT IS HEREBY ORDERED THAT the Office of Workers’ Compensation Programs’
decisions dated August 1, 2008 and August 17, 2007 are affirmed.
Issued: May 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

